 


109 HR 699 IH: To amend title XIX of the Social Security Act to include podiatrists as physicians for purposes of covering physicians services under the Medicaid Program.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 699 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Ms. DeGette (for herself, Mr. Castle, Mr. Becerra, and Mr. Weldon of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to include podiatrists as physicians for purposes of covering physicians services under the Medicaid Program. 
 
 
1.Including podiatrists as physicians under the Medicaid Program 
(a)In generalSection 1905(a)(5)(A) of the Social Security Act (42 U.S.C. 1396d(a)(5)(A)) is amended by striking section 1861(r)(1) and inserting paragraphs (1) and (3) of section 1861(r). 
(b)Effective dateThe amendment made by subsection (a) shall apply to services furnished on or after January 1, 2006. 
 
